DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 2008/0083728) in view of Markum et al (US 6,097,003). 
	Hanson shows the structure claimed including an oven having a cabinet/housing extending between a top and a bottom along the vertical direction, a cooking chamber defined by a chamber wall, a heating assembly positioned outside the cooking chamber wherein the heating assembly comprises a first plate (46) space apart from the chamber wall to define an air gap there between, and a heating element (50) positioned adjacent the first plate opposite from the air gap. Also, see Figures 3 and 6; and, para [0023]-[0023]. But, Hanson does not show one or more rivets joining the first plate to the chamber wall as claimed.
	Markum shows a heating assembly having a heating positioned on a support plate (16), and one or more rivets with an extension (14) is provided to secure the heating assembly to a wall of a cooking chamber/oven that further defines an air gap.
	In view of Markum, it would have been obvious to one of ordinary skill in the art to adapt Hanson with the heating assembly having a first plate secured to the chamber wall via one or more rivets since such fastening mechanism is known in the art that can effectively and readily be available to attach a heating assembly to an cooking chamber/oven. 
	With respect to claims 3 and 4, Hanson further shows the heating assembly with the first plate that extends substantially along the entire chamber wall that also provide a substantially constant air gap there between as the air gap extends in the transverse direction between a rear wall and a front opening of the cooking chamber as the side walls as illustrated in Figure 5. 
	With respect claims 5, 7, 17 and 18, Hanson further shows a second plate (44) that defines a heater cavity as the heating element (50) is positioned within the cavity wherein the second plate (44) is joined to the first plate (46) by fastening joints including bolts or screws. Also see para [0020].
	With respect to claims 11 and 20, Hanson shows the chamber wall that is a bottom wall of the cooking chamber.
	With respect to claims 13 and 14, Hanson shows the heating element is a calrod heater having a low profile as illustrated in Figures 3 and 4. Also see para [0022]. 
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Markum as applied to claims 1, 3-5, 7, 11, 13-15, 17, 18 and 20 above, and further in view of Kuhn et al (US 1,225,827).
Hanson in view of Markum shows the structure claimed except for standoff features defined on the first plate. 
Kuhn shows a bottom chamber wall having standoff features shown by clips (N) that are defined on a first plate (D) of a heating assembly that securely position the heating assembly while also allow hot air to circulate. Also see page 1, lines 40-48.
In view of Kuhn, it would have been obvious to one of ordinary skill in the art to adapt Hanson, as modified by Markum, with standoff features that would further secure the heating assembly to the chamber wall that would further enhance hot air to circulate in the open space to effectively and predictably heat the cooking chamber. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Markum as applied to claims 1, 3-5, 7, 11, 13-15, 17, 18 and 20 above, and further in view of Heinbuch (US 1,982,386).
Hanson in view of Markum shows the structure claimed except for a service heater. 
Heinbuch shows a heating assembly having a first heating element (15) and a second heating element (16) adjacent to the first heating element wherein one of the heating element can be a service heater that provides additional power. 
In view of Heinbuch, it would have been obvious to one of ordinary skill in the art to adapt Hanson, as modified by Markum, with an additional heater as a service heater to provide an additional power output to predictably provide a power output desired by the user.
Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Markum as applied to claims 1, 3-5, 7, 11, 13-15, 17, 18 and 20 above, and further in view of Nernberger et al (US 2018/0064286) and Benoit et al (US 2006/00081593).
Hanson in view of Markum shows the structure claimed except for the first plate that is constructed from aluminized steel and the chamber wall that is constructed from enameled steel.
Nernberger shows a heat distribution plate member (404) that is constructed of an aluminum coated steel that reflects thermal radiation from a heating element (402) and to distribute hot air in a cooking chamber. Also, see para [0056].
Benoit shows it is known to provide a chamber wall (40) that is constructed of enameled steel which is impervious to solid and liquid materials. Also see para [0022]. 
In view of Nernberger and Benoit, it would have been obvious to one of ordinary skill in the art to adapt Hanson, as modified by Markum, with the first plate that is constructed of an aluminized/aluminum coated steel that is known to reflect thermal radiation from a heating element so as to evenly redistribute heated air wherein the chamber wall is constructed from enameled steel that is known to be impervious to liquid material for easy cleaning of the oven chamber. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Markum as applied to claims 1, 3-5, 7, 11, 13-15, 17, 18 and 20 above, and further in view of Armstrong et al (US 2016/0097542) or Kim et al (US 2013/0334197).
Hanson in view of Markum shows the structure claimed including the cooking chamber as a lower cooking chamber and the heating assembly as a lower heating assembly but does not show an upper cooking chamber with an upper heating assembly as claimed. 
Armstrong shows it is known to provide an with a lower cooking chamber and an upper cooking chamber each having an identical heating assembly, and Kim also shows it is known to provide an oven with a lower cooking chamber and an upper cooking chamber each having an identical heating assembly. 
In view of Armstrong or Kim, it would have been obvious to one of ordinary skill in the art to adapt Hanson, as modified by Markum, with an upper cooking chamber having a heating assembly that is identical as shown in Hanson, which would include a third plate, an upper/second heating element, and a fourth plate that defines a second heater cavity having the second heating element therein similar to the lower/first heating assembly as shown by Hanson so that multiple cooking operations can be predictably performed as known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rivets recited in the claim amendment filed on 6/11/21, it is noted that the Markum reference is further applied to teach the rivets as stated in the ground of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG Y PAIK/Primary Examiner, Art Unit 3761